Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 4/12/21 has been entered. Claims 2, and 4-6 have been canceled.  Claims 16-24 have been added.  Claims 1, 7-8, 10, and 12 have been amended.  Claims 1, 3, and 7-24 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Rejection mailed 1/11/21.
The Terminal Disclaimer filed 4/12/21 and approved 4/14/21 overcomes the nonstatutory double patenting rejection set forth in the Final Rejection mailed 1/11/21.
Allowable Subject Matter
Claims 1, 3, and 7-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, and 7-24 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the distribution channel and the collection channel are circumferentially spaced apart from one another” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Additionally, the prior art of record does not teach “wherein the air passage includes a radial swirler” and “a converging conical cross section” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        4/26/21

/JESSE S BOGUE/Primary Examiner, Art Unit 3746